Citation Nr: 0024437	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-04 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) to the left flank, Muscle Group (MG) II, 
previously rated as MG XVII, currently rated as 20 percent 
disabling.

Entitlement to a higher rating for residuals of a GSW to the 
left flank manifested by a scar in the low back area, 
initially assigned a 10 percent evaluation, effective from 
March 1997.

Entitlement to a higher rating for residuals of a GSW to the 
left flank manifested by fracture of the transverse process 
of L1-2 and spinous processes of L1-4, initially assigned a 
10 percent evaluation, effective from March 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1997 and later RO rating decisions that denied 
an increased evaluation for residuals of a GSW to the left 
flank, MG II, and assigned 2 additional separate 10 percent 
evaluations, one for residuals of a GSW to the left flank 
manifested by a scar of the low back area and the other for 
residuals of a GSW to the left flank manifested by fracture 
of the transverse process of L1-2 and spinous processes of 
L1-4, each 10 percent evaluation effective from March 1997.

Service medical records show that the veteran sustained a GSW 
of the left flank and left lumbo-sacral region on May 23, 
1968, in the Republic of Vietnam.  A summary of his initial 
hospitalization in May 1968 shows that he underwent 
debridement of the gunshot wound.  It was noted that the 
bullet exited from the left buttocks.  X-rays of the 
lumbosacral region appeared to reveal fractures of the tips 
of the right transverse processes of L1-2, and avulsion 
fractures of the tips of the spinous processes of L1-4.  The 
discharge diagnosis was GSW of left flank and left lumbo-
sacral region.  He was evacuated to another medical facility 
for further treatment.

A summary of the veteran's hospitalization from May to June 
1968 reveals that he underwent debridement of the wound of 
the lower back region and closure of the wound.  The 
discharge diagnoses were GSW left flank and right buttock; 
and fracture of the right transverse process of L1-2, and 
spinous process of L1-4.  He was transferred to another 
service department medical facility for further treatment and 
disposition.

A summary of the veteran's service department hospitalization 
from June to August 1968 shows that a small abscess developed 
on the back near the area of the incision that was excised 
and drained.  The final diagnoses were GSW to left flank with 
secondary fracture of transverse process of L1-2 and 
secondary fracture of spinous processes of L1-4.

The veteran underwent a VA medical examination in June 1971.  
He complained of a bad back.  A general medical examination 
was essentially negative except for a scar from the area of 
the 8th lateral rib to the gluteal fold.  The scar was healed 
and asymptomatic, but disfiguring.

A July 1971 RO rating decision granted service connection for 
residuals of a GSW to the left pelvic girdle with residual 
fracture of the transverse process at L1-2 and spinous 
processes at L1-4, and assigned a 20 percent rating under 
diagnostic code 5317, effective from May 1971.  The 
evaluation for this condition remained unchanged until a 
November 1999 RO rating decision, one of those now appealed.

The veteran and his representative argue that the GSW is 
still under-rated.  They propose that the rating(s) should 
contemplate injury to MGs II (extrinsic muscles of the 
shoulder girdle, including latissimus dorsi), XVII (pelvic 
girdle, group 2, including gluteus maximus), and XX (spinal 
muscles).  Supporting this argument are color photographs 
depicting the scars on the veteran's back, and the September 
1998 report of Peter C. Kwan, M.D., which indicates the 
bullet traveled through "one or more" muscle groups, and 
also describes tenderness, wasting, and severe spasm of the 
spinal muscles; and decreased strength of left thigh 
abduction.

Unfortunately, VA muscle examination in July 1999 and 
neurological examination in August 1999 do not provide 
sufficient detail to determine which MGs were involved, and 
to what degree, within the classification scheme of 38 C.F.R. 
§ 4.56 (1999).  Accordingly, the case is remanded for 
examination as follows:

The veteran should be afforded a VA 
muscle examination sufficient to identify 
and rate all muscle disability 
attributable to the service-connected 
GSW.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The 
provisions of 38 C.F.R. § 4.56 are being 
added to the claims folder to assist the 
examiner.  The examiner should identify 
each MG damaged by the GSW, and specify 
the extent of disability of each such MG 
with respect to the considerations 
provided in § 4.56.

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In 


addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


